                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


HARVEY NORMAN SALOUM,                              No. 3:18-cv-00612-YY

                      Plaintiff,                   ORDER

       v.

CHIEF OF POLICE TERRANCE JOHN
WRIGHT; WILLIAM BYRON PORTER
DISTRICT ATTORNEY; PAUL BINFORD
DEPUTY DISTRICT ATTORNEY; & CITY
OF TILLAMOOK,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [24] on July 23, 2018, in

which she recommends that this Court grant Defendants’ Motion to Dismiss [18] and deny

Defendants’ Rule 11 Motion for Sanctions [18]. Judge You also recommends dismissing sua

sponte the claims against Defendants Porter and Binford. The matter is now before the Court

pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).



1 - ORDER
       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 26. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes there is no basis

to modify the Findings & Recommendation. The Court has also reviewed the pertinent portions

of the record de novo and finds no error in the Magistrate Judge’s Findings & Recommendation.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge You’s Findings and Recommendation [24].

Defendants’ Motion to Dismiss is GRANTED [18], and Defendants’ Rule 11 Motion for

Sanctions is DENIED [18]. The Court also dismisses the claims against Defendants Porter and

Binford. Accordingly, this case is dismissed in its entirety with prejudice.

       IT IS SO ORDERED.



               DATED this _______day of _________________, 2018.




                                 ____________________________________________________
                                                 MARCO A. HERNÁNDEZ
                                                 United States District Judge




2 - ORDER
